Citation Nr: 0944104	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to exposure to 
herbicide agents.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicide agents.  

3.  Entitlement to service connection for arthritis/gout, to 
include as secondary to exposure to herbicide agents.  

4.  Entitlement to service connection for a kidney 
disability, to include as secondary to exposure to herbicide 
agents.  

5.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicide 
agents.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for arteriosclerotic heart disease, 
hypertension, arthritis/gout, a kidney disability, and 
diabetes mellitus, type II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears additional medical records are outstanding.  At a 
July 2008 travel board hearing before the Board, the Veteran 
reported that he had received treatment from Balboa Naval 
Hospital in San Diego, California, from approximately 1983 to 
1986.  He was unable to remember the exact disabilities for 
which he had been treated during that time.  A review of the 
Veteran's file shows that those treatment records are not 
associated with the claims file.  Although the Veteran could 
not remember the exact disabilities for which he had been 
treated, these private medical records may still be useful in 
deciding the Veteran's claims, and a reasonable attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  After procuring any necessary 
authorization and information of the 
private hospital from the Veteran, 
obtain and associate with the claims 
file all treatment records from Balboa 
Naval Hospital in San Diego, 
California, for the years 1983 to 1986.

2.  Then, readjudicate the claims.  If 
any decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


